Per Curiam.

We agree with the Appellate Division that under former section 60 of the Civil Service Law the Comptroller was authorized within the one-year period to modify appellant’s prior service certificate by disallowing prior service credit for the period during which he served as deputy town clerk. Appellant was not legally entitled to such credit since his employment did not constitute paid Government service within the meaning of the retirement law. The moneys paid him by his father were by virtue of a private arrangement. The fees which he retained while acting as deputy town clerk belonged in legal effect to his father, the town clerk, and the latter was given full prior service credit for the period in question.
The order of the Appellate Division should be affirmed, without costs.
Chief Judge Conway and Judges Desmond, Dye, Fuld, Feoessel, Van Voobhis and Bubke concur.
Order affirmed.